IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


GREGORY ROBINSON,                            :   No. 34 EAP 2015
                                             :
                   Appellant                 :   Appeal from the Order of
                                             :   Commonwealth Court dated 7/7/2015
                                             :   (entered 7/8/2015) at No. 144 M.D.
            v.                               :   2015.
                                             :
                                             :
SUPERINTENDANT HUNTINGDON AND                :
DEPARTMENT OF CORRECTIONS,                   :
                                             :
                   Appellees                 :


                                       ORDER


PER CURIAM
     AND NOW, this 16th day of February 2016, the Order of the Commonwealth

Court is AFFIRMED.

     Mr. Justice Eakin did not participate in the consideration or decision of this case.